DETAILED ACTION
	The amendment filed on 12-21-2020 is acknowledged. Claims 1-2, 4, 26-28, 30 and 32 have been amended. Claims 5, 29, 31 and 33 are canceled. Claims 35-38 have been added. Claims 1-2, 4, 6, 26-28, 30, 32 and 35-38 are pending. Claims 26-28, 30, 32 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4, 6 and 35-37 are currently under examination. 

 Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code (see page 18 for example) is withdrawn. 

Claim Objections Withdrawn
	The objection to claim 4 is withdrawn in light of the amendment thereto.

Claim Objections Maintained
The objection to claim 1 for reciting claim language drawn to non-elected inventions is maintained for reasons of record.
Applicant argues:
1.  Claims may encompass two or more of the disclosed embodiments and thus can be designated a generic or genus claim.

	With regard to Point 1, contrary to Applicant’s assertion, claim 1 does not constitute a generic or genus claim as it recites two disparate methods that are applied to differing patient groups. 
 
New Claim Objections
	Claims 37-38 are objected to for reciting claim language drawn to non-elected inventions.

Claim Rejections Withdrawn
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.
The rejection of claims 1-2, 5-6 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (WO 98/49314 – IDS filed on 9-18-2019) is withdrawn.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4, 6, 31-32  and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 1-2, 4, 6 and 31-32.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.    The Office acknowledges that the specification describes suppression of H. pylori--induced gastritis.
2.  The specification defines what constitutes gastritis and duodenitis.
3.  The specification discloses that vaccination with recombinant HtrA didn’t induce gastritis and the therapeutic administration of recombinant HtrA protected against H. pylori gastritis and did not reduce H. pylori colonization.
4.  The present claims are not merely broadly drawn to the genus of bacterial HtrA polypeptides since they add a structural limitation (i.e. percent identity) to more particularly describe the claimed bacterial HtrA polypeptides.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the Office action stated that the specification discloses the use of a polypeptide consisting of SEQ ID NO:1 for the suppression of H. pylori-induced gastritis. However, the instant claims are drawn to methods of treating Helicobacter pylori---induced gastritis and/or duodenitis utilizing a bacterial HtrA polypeptide wherein said polypeptide has at least 90% identity to SEQ ID NO:1.
	With regard to Point 2, while the specification defines what is meant by gastritis and duodenitis, it merely refers to the use of HtrA and its variants to treat them only in a prophetic sense. Applicant is reminded that adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	With regard to Point 3, the data presented in the specification regarding the therapeutic efficacy is limited to the HtrA protein with the amino acid sequence of SEQ ID NO:1 to treat gastritis whereas the instant claims are drawn to methods of treating Helicobacter pylori---induced gastritis and/or duodenitis utilizing a bacterial HtrA polypeptide wherein said polypeptide has at least 90% identity to SEQ ID NO:1.
With regard to Point 4, the instant claims encompass in excess of 1.26 x 1060 substitution mutants. Given, that instant claims encompass deletion and insertional mutants as well as substitution mutants, the claimed genus is much larger. Moreover, the specification fails to disclose which amino acid residues (if any) are essential to the function of the immunoepitope of a HtrA variant or which amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of immunoepitopes to which the claims are based; the specification fails to adequately describe at least a substantial number of members of the claimed genus of HtrA polypeptides capable of treating gastritis and/or duodenitis caused by H. pylori.

As outlined previously, the rejected claims are drawn to methods of treating Helicobacter pylori---induced gastritis and/or duodenitis utilizing a bacterial HtrA polypeptide wherein said polypeptide has at least 90% identity to SEQ ID NO:1. 
The specification discloses the use of a polypeptide consisting of SEQ ID NO:1 for the suppression of H. pylori-induced gastritis. SEQ ID NO:1 meets the written description provision of 35 USC 112,  first paragraph to the degree they read on treating H. pylori-induced gastritis. However, the rejected claims read on the treatment of gastritis and/or duodenitis caused by H. pylori and all polypeptides with at least 90% sequence identity to SEQ ID NO:1. None of these polypeptides meet the written description provision of 35 USC 112, first paragraph.    
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of HtrA variants based on SEQ ID NO:1 and fragments thereof, Applicant must adequately describe the antigenic determinants (immunoepitopes) that elicit an immune response that results the reduction of gastritis and/or duodenitis caused by H. pylori. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of variant HtrA polypeptides to which the claims are drawn, such as a correlation between the structure (sequence) of the variant HtrA protein and its recited function (an immune response that results in the treatment of gastritis and/or duodenitis caused by H. pylori), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of HtrA proteins and variants thereof . Moreover, the specification fails to disclose which amino acid residues (if any) are essential to the function of the immunoepitope of a HtrA variant or which amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of immunoepitopes to which the claims are based; the specification fails to adequately describe at least a substantial number of members of the claimed genus of HtrA polypeptides capable of treating gastritis and/or duodenitis caused by H. pylori.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. While the skill in the art of immunology is high, to date, prediction of a specific immune response for any given composition in any given animal is quite unpredictable.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome and form immunoepitopes. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). Additionally, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems.  Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit a directed immune response to a given pathogen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of HtrA polypeptides (and fragments thereof) capable of treating gastritis and/or duodenitis caused by H. pylori. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of the HtrA variants based on SEQ ID NO:1 is not deemed representative of the genus of therapeutics to which the claims refer. 

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 25, 2021